Citation Nr: 1207664	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a lung condition.

2. Entitlement to an initial rating in excess of 60 percent, effective from October 17, 2003, and in excess of 30 percent, effective from July 6, 2009, for the service-connected coronary artery disease.

3. Entitlement to an effective date earlier than October 17, 2003, for the grant of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for internal, interstitial scars to bronchial and pulmonary tissues.  This matter further comes before the Board from a November 2011 rating decision (which is included in the Veteran's Virtual VA (paperless) file, but not in the physical claims folder) in which the RO granted service connection for coronary artery disease (claimed as a cardiac condition), and assigned a 60 percent rating, effective from October 17, 2003, and assigned a 30 percent rating, effective from July 17, 2009.  

By way of history, the Board notes that in the July 2004 rating decision, the RO also denied service connection for a cardiac condition and for a skin condition.  Thereafter, in December 2009, the Board remanded these issues to the RO for further development.  It appears from a review of the claims folder and the Veteran's Virtual VA file, that the RO has accomplished most, if not all, of this development.  As noted above, by November 2011 rating decision, the RO granted service connection for coronary artery disease (claimed as a cardiac condition).  Thus, that service connection claim is no longer before the Board.  With regard to the claim for service connection for a skin condition, other than shingles and burns scars, however, it appears that the RO may still be conducting development on this issue, as it does not appear that this issue has been encompassed in a supplemental statement of the case (SSOC) or certified back to the Board.  

In March 2008, the Veteran testified at the RO at a video conference hearing over which the undersigned Veterans Law Judge presided in Washington, D.C.  In November 2008, the Board remanded this matter to the RO further development.  Thereafter, the appeal was sent back to the Board, and in December 2009, the Board issued a decision, denying service connection for a lung condition.  The Veteran appealed the Board's December 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a memorandum decision, which set aside the portion of the Board's December 2009 decision which denied service connection for a lung condition, and remanded that issue for further adjudication consistent with the memorandum decision.  The issue of service connection for a lung condition is now back before the Board, and, in light of the Court's memorandum decision, this issue must be remanded for further development.  The Board notes that the Court affirmed the Board's December 2009 decision regarding the claim for service connection for shingles, thus, that issue is not before the Board.  

By way of history, and to address additional issues that appear to have been addressed by the RO and certified to the Board in July 2011, but are not yet before the Board on appeal, the record reflects that in a March 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective from August 24, 2009; denied service connection for a sleep disorder; and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for psychological problems (also claimed as mental disorder and depression).  The Board's Veterans Appeals Control and Locator System (VACOLS) indicates that an NOD was filed in July 2010, a statement of the case (SOC) was issued in June 2011, and a VA Form 9 was received in July 2011.  While VACOLS shows that these three issues have been certified to the Board as of July 2011, the Board does not have the full record for these issues - either via the physical claims folder or the Virtual VA file.  

Thus, with regard to the claims for: (1) service connection for a skin condition, other than shingles and burn scars, to include as secondary to burn injury residuals; (2) service connection for a sleep disorder; (3) an initial rating in excess of 30 percent for the service-connected PTSD; and (4) whether new and material evidence has been received to reopen the claim for service connection for psychological problems (also claimed as mental disorder and depression, it appears that these four issues have been addressed to varying extents by the RO, and that there may be a temporary file at the RO regarding these issues.  In any event, based on the record now before the Board (to include the claims folder the Virtual VA folder), it appears that the Board does not have jurisdiction over these issues.  These four issues are therefore brought to the attention of the RO for appropriate action.   The RO should ensure that when to sending these issues to Board, all documents and/or temporary folders associated with these issues, as well as any actions taken, also be sent.

In addition, the Board notes that in November 2008 the Board issued a remand, to the Shreveport, Louisiana Veterans Affairs Medical Center (VAMC), regarding the denial of the Veteran's medical expenses reimbursement claim (under a separate docket number).  It appears that this claim is still at the VAMC, as it has yet to be returned to the Board for review. 

Finally, as noted above, by November 2011 rating decision, the RO granted service connection for coronary artery disease, and assigned staged ratings for that disability.  Of record is a notice of disagreement (NOD), filed by the Veteran's representative, on his behalf, in December 2011.  Therein, the Veteran's representative indicated the Veteran's disagreement with the effective date and the rating assigned for the service-connected coronary artery disease.  It is unclear whether a statement of the case (SOC) has yet been issued with regard to these issues.  Thus, these two issues must be remanded to the RO, via the Appeals Management Center (AMC), so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

In the May 2011 memorandum decision, the Court agreed with the parties that in the December 2009 decision, the Board discounted favorable evidence that the Veteran suffered from a lung condition, without providing adequate reasons.  The Court found that the record supported the parties' agreement and the Veteran's arguments, in that the record showed the Board set aside abnormal radiographic evidence (an August 2005 CT scan, an April 2007 CT scan, and an October 2007 CT scan) without understandable explanation.  The Court also found that the July 2009 VA examination report was inconsistent because it discussed the Veteran's constant cough and the history and presence of a nodular density in his lungs, but did not diagnose the Veteran because his condition had remained stable and he had not received treatment for a pulmonary condition.  The Court, citing to 38 C.F.R. § 4.97, Diagnostic Code 6820, noted that a growth in the lung was recognized as a condition in and of itself.  The Court also found that the VA examiner's non-diagnosis, without further explanation, conflicted with the VA report's findings.  Finally, the Court noted that the Board's reliance on the July 2009 VA examination report frustrated judicial review.  

The record reflects that the Veteran has had frequent chest CT scans, including in August 2005, April 2007, and October 2007, that reveal an area of streakiness in the right lung base.  Moreover, an x-ray taken in July 2009 revealed a small nodular density overlying the left lower hemithorax.  The Board notes, however, that although the VA examiner in 2009 reviewed the Veteran's clinical records and specifically noted the history of the Veteran's primary physician monitoring his lungs, because of the "spots", to see whether there is any significant change, the VA examiner nonetheless determined that the lungs have remained stable since August 2005, and concluded that there was no current disability of the Veteran's lungs.  

In light of the Court's memorandum decision, the Board finds that the July 2009 VA examination is inadequate, and that another VA examination and opinion is necessary in this matter.  In Barr v. Nicholson, 21 Vet. App. 303, 311   (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, in considering the memorandum decision as well as the record in the light most favorable to the Veteran, the Board finds it necessary to afford him another VA medical examination regarding the nature and probable etiology of any current lung disability, to specifically include commentary on the significance of any prior CT scans or x-rays which may depict a lung condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As noted above, of record is the Veteran's NOD, filed in December 2011, showing the Veteran's disagreement with the effective date and the rating assigned for the service-connected coronary artery disease, by the RO, in the November 2011 rating decision.  Pursuant to Manlincon v. West, supra, he must be provided with an SOC regarding these issues, so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should these issues be returned to the Board for review. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his lung condition.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current lung disability.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed. 

a. The examiner should be asked to discuss the nature of the Veteran's current lung condition.  In doing so, the examiner must comment on and consider the significance of any and all CT scans, to specifically include those dated in August 2005, April 2007, and October 2007, which, as specified in the Court's memorandum decision cited above, do show that the Veteran has at least some type of lung condition.  

b. The examiner should also be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current lung condition or disability had an onset in or is causally related to the Veteran's active service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

c. The examiner must explain the rationale for any opinion(s) given.  If the examiner cannot respond to any of the aforementioned questions without resorting to speculation, an explanation should be provided.

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto. 

4. The Veteran and his representative should be provided a SOC on the issues of (a) entitlement to an initial rating in excess of 60 percent, effective from October 17, 2003, and in excess of 30 percent, effective from July 6, 2009, for service-connected coronary artery disease; and (b) entitlement to an effective date earlier than October 17, 2003, for the grant of service connection for coronary artery disease.  If, and only if, a substantive appeal is filed for either or both issues, and after accomplishing any action or development deemed appropriate, those issue(s) should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

